 



EXHIBIT 10.70
     AMENDMENT NO. 1, with an effective date of April 23, 2007 (this “Amendment
No. 1”), to the EMPLOYMENT AGREEMENT (the “Agreement”) dated April 11, 2005
between GREENFIELD ONLINE, INC., a Delaware Company (“Company”), and DAVID ST.
PIERRE (“Executive”).
RECITALS
          The Company and Executive have agreed to amend the Agreement to
provide for additional severance benefits in the event that the Executive is
terminated without Cause.
          NOW, THEREFORE, the parties hereto agree as follows:
     Section 1. Defined Terms. Unless otherwise defined herein, capitalized
terms shall be accorded the definitions assigned to them in the Agreement.
     Section 2. Amendment to the Agreement. Section 5 (a) of the Agreement shall
be replaced in its entirety by the following:
“Section 5. Effect of Termination; Severance.
          (a) In the event of a Termination Without Cause or a Resignation for
Good Reason, the Executive or his beneficiaries or estate shall have the right
to receive the following:

  (i)   the unpaid portion of the Base Salary, computed on a pro rata basis to
the Termination Date;     (ii)   a pro rata portion of the annual bonus, if any,
that the Executive would have been entitled to receive pursuant to the
applicable Bonus Plan in the year in which the Executive’s employment
terminates, based upon the attainment of the performance objectives applicable
thereto for such year and the percentage of the fiscal year that shall have
elapsed through the date of the Executive’s termination of employment, payable
when such annual bonus would have otherwise been payable had the Executive’s
employment not terminated;     (iii)   reimbursement for any expenses for which
the Executive shall not have been previously reimbursed, as provided in
Section 2(d); and     (iv)   payment of Base Salary for a period (the “Severance
Period”) of twelve (12) months immediately following the Termination Date, and
following a Change in Control (as defined above), the Severance Period shall be
eighteen (18) months immediately following the Termination Date. In addition,
following a Qualifying Change in Control, the Executive shall be entitled to
receive an additional bonus equal to three months’ Base Salary,





--------------------------------------------------------------------------------



 



      payable in a lump sum within 30 days following the date of termination.
The foregoing amounts shall not be subject to reduction in the event that the
Executive obtains new employment during the Severance Period. In order to
receive any such amounts the Executive must provide the Company with an
effective release and waiver agreement releasing any and all claims against the
Greenfield Entities and not revoke or be in breach of such agreement and,
provided further, that in the event of a breach by the Executive of any of
Sections 6, 7, 8, or 9 on or after the Termination Date, the provisions of
Section 11 shall apply.         For purposes of this clause (iv), a “Qualifying
Change in Control” shall mean a Change in Control which results in proceeds to
the Company or its shareholders, net of legal, accounting and other transaction
fees, of $120 million or more in the aggregate.”

     Section 3. No Other Amendments. Except as expressly set forth herein, the
Agreement remains in full force and effect in accordance with its terms and
nothing contained herein shall be deemed (i) to be a waiver, amendment,
modification or other change of any term, condition or provision of the
Agreement (or a consent to any such waiver, amendment, modification or other
change), or (ii) to entitle the Executive to a waiver, amendment, modification
or other change of any term, condition or provision of the Agreement (or a
consent to any such waiver, amendment, modification or other change), or to a
consent, in the future in similar or different circumstances.
     Section 4. Further Assurances. The parties hereto agree to do such further
acts and things, and to execute and deliver such additional conveyances,
assignments, agreements and instruments, as the Company may at any time
reasonably request in connection with the administration and enforcement of this
Amendment No. 1.
     Section 5. Notices. All notices, demands and requests of any kind to be
delivered to any party hereto in connection with this Amendment No. 1 shall be
delivered in accordance with the notice provisions contained in the Agreement.
     Section 6. Headings. The headings used herein are for convenience of
reference only and shall not affect the construction of, nor shall they be taken
into consideration in interpreting, this Amendment No. 1.
     Section 7. Counterparts. This Amendment No. 1 may be executed in any number
of separate counterparts, each of which shall be an original and all of which
taken together shall constitute one and the same instrument.
     Section 8. Applicable Law. THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CONNECTICUT (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW).
[SIGNATURE PAGES FOLLOW]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
be duly executed and delivered as of the day and year first above written.

                  GREENFIELD ONLINE, INC.    
 
           
 
  By:   /s/Albert Angrisani
 
Albert Angrisani
President    

         
 
  /s/ David St. Pierre
 
David St. Pierre
Executive    

